                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DONALD PEVIA,                                     *

Petitioner,                                       *

v.                                                *            Civil Action No. ELH-16-1223

WARDEN FRANK BISHOP and                           *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                                *

Respondents.                              *
                                         ***
                                  MEMORANDUM OPINION

       Donald Pevia, a Maryland prisoner, filed a Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254, challenging his 2011 conviction in the Circuit Court for Carroll County,

Maryland for second-degree murder of an eight-month-old child; first-degree child abuse resulting

in death; and related offenses. ECF 1. Pevia, who is self-represented, also filed exhibits, docketed

collectively at ECF 1-1.

       Pevia presents numerous contentions. In sum, he contends that the evidence was legally

insufficient to support his convictions; his attorneys rendered ineffective assistance; and the State

trial court, the State appellate court, and the State post-conviction court committed a host of errors.

See ECF 1.

       Respondents, Warden Frank Bishop and the Maryland Attorney General, filed an Answer

(ECF 8), along with numerous exhibits. In their view, Pevia has not presented any basis for relief

under 28 U.S.C. § 2254(d). Pevia replied (ECF 9), and was given an additional opportunity to

supplement his response (ECF 13), which he did on April 9, 2018. ECF 14. On November 13,
2018, Pevia filed a Motion to Supplement and Amend Complaint. ECF 15. The motion shall be

granted.1

       I shall refer to ECF 1, ECF 14, and ECF 15 collectively as the “Petition.” No hearing is

necessary to resolve the Petition. See Rule 8(a), Rules Governing Section 2254 Cases in the United

States District Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F. 3d 438,

455 (4th Cir. 2000) (petitioner not entitled to a hearing under 28 U.S.C. §2254(e)(2)).

       For the reasons that follow, I shall deny the Petition. A certificate of appealability shall

not issue.

                               I.      Factual and Procedural History

       At the outset of the trial in the Circuit Court for Carroll County, defense counsel advised

Pevia of his right to a jury trial and the nature of a jury trial. ECF 8-2 at 6-7.2 Pevia elected to

waive his right to a jury trial, and the trial judge “note[d] the waiver . . . .” Id. at 7. As a result,

Pevia was tried by the court, without a jury, on March 28-April 1, 2011. See ECF 8-1 at 6-7; ECF

8-2 to 8-6. Judge J. Barry Hughes presided.

       The facts at Pevia’s trial were summarized by the Maryland Court of Special Appeals,

Pevia v. State, No. 1132, Sept. Term 2011 (filed July 1, 2013) (unpublished), as follows, ECF 8-

11 at 3-8:

              On June 30, 2008, Ky’leigh Rogers was born to Angela Mabe and Charles
       Rogers, who were not married.[] At the time of her birth, she and her parents lived
       together at Angela’s grandparents’ house in Sykesville, Maryland. A month later,
       Rogers moved out and Angela started dating appellant [Pevia]. In December 2008,
       Angela and Ky’leigh moved from Angela’s grandparent’s house to appellant’s
       mother’s house. In January 2009, however, appellant, Angela, and Ky’leigh

       1
         Pursuant to 28 U.S.C. § 2254, an application for a writ of habeas corpus may be amended
or supplemented as provided in the rules of procedure applicable to civil actions. In turn, Rule
15(a)(2) of the Federal Rules of Civil Procedure provides that the court should freely give leave to
amend when justice so requires.
       2
         William Welch, Esquire represented Pevia at trial.

                                                   2
returned to Angela’s grandparents’ house. This is where Ky’leigh lived until her
death.

       The living arrangements in the home were that Ky’leigh, Angela, and
appellant lived in the basement of the house. Angela’s twin sister, Dakota Mabe,
had a bedroom on the first floor where she lived with her boyfriend, Rodney Harris,
and her four-year-old daughter. The grandmother, who was physically limited and
could not go up or down stairs, also had a bedroom on the first floor; the
grandfather’s bedroom was on the second floor. Eight months after her birth, on
March 3, 2009, Ky’leigh died.

        By all accounts, Ky’leigh was generally a happy, healthy baby until a few
weeks before her death. Dr. Jennifer Kottra, Ky’leigh’s pediatrician since she was
born, testified that Angela brought Ky’leigh in for all well-child visits and
vaccinations and that her development was on track. On February 9, three weeks
before Ky’leigh’s death, Angela brought Ky’leigh in to see Dr. Kottra because
Ky’leigh was congested and was running a fever. During the visit, Dr. Kottra noted
some tiny red dots on Ky’leigh’s face, but she saw no bruising. Dr. Kottra
explained that the dots could have been caused by a virus or by smothering,
strangulation, or shaking. She asked Angela if anyone could be shaking Ky’leigh,
and Angela replied that she did not think so. Nonetheless, Dr. Kottra sent Angela
to an ophthalmologist to check for retinal hemorrhages to rule out child abuse. The
subsequent tests were negative. The pediatrician saw Ky’leigh for a follow up visit
ten days later on February19. Ky’leigh had no fever, her congestion was much
improved, and the red dots had faded. The pediatrician testified that Ky’leigh was
“active and alert and playful” during the visit, and she again saw no bruising.

         The week before Ky’leigh died, Angela testified that she took her to two
different hospitals. Angela explained that Ky’leigh had extreme sensitivity on her
left side and Angela heard “popping” or “clicking” sounds from that side. Angela
admitted that she lied to the medical personnel on both occasions, telling them that
Ky’leigh had fallen off a bed, which was untrue. She testified that she feared
Ky’leigh was being abused and was scared that Child Protective Services might
take her daughter away from her.

        At the first hospital, appellant refused to get out of the car. After Ky’leigh
was checked in, he and Angela began arguing, and appellant demanded that they
leave. The argument escalated. While out by the car, appellant grabbed Angela
around the throat, which he had done “a few times” before and yelled that they were
leaving “because he wasn’t going back to jail[.]” They then left without Ky’leigh
being seen by any medical staff. Angela admitted that in January she and appellant
began “arguing a lot” about money, appellant’s heroin addiction, and his stealing
her money to buy drugs. Appellant did not work, and most days Angela drove him
to Baltimore where he purchased heroin for his drug addiction.




                                          3
        The weekend before Ky’leigh died, Angela’s mother, Susan Sharpe,
watched Ky’leigh. She noticed scrapes and bruises on Ky’leigh’s face and chin,
and that she flinched when picked up. Ms. Sharpe also noticed bruises on
Ky’leigh’s feet and ribs, and fingerprints on her thighs. Although Ky’leigh sat up
and played some during the visit, Ms. Sharpe thought Ky’leigh was in pain. When
she returned Ky’leigh to Angela, Ms. Sharpe expressed her concern and suggested
that she and Ky’leigh move in with her. That did not happen.

        Around 9:30 a.m. on the day of Ky’leigh’s death, Angela asked Dakota,
who was several months pregnant, to watch Ky’leigh. Angela then took appellant
to Baltimore so he could buy heroin. Dakota, her daughter, and Harris, as well as
the grandmother, were at the house. According to Dakota, Ky’leigh seemed fine—
she was sitting on the bed, smiling, and watching Harris play hand puppets with
her. Around 11:00 a.m., Dakota heard the door slam and then Angela and appellant
arguing in the basement. A few minutes later, Angela came upstairs and asked
Dakota to keep an eye on appellant, who she said had threatened to commit suicide.
Dakota was not overly concerned about this information, believing that it was just
appellant’s way of getting Angela’s attention. Before leaving, Angela observed
Ky’leigh smiling, sitting up on the bed with Dakota caring for her. Shortly
thereafter, Harris also left. Ky’leigh took a nap.

       Around 12:30 p.m., appellant came upstairs and said he was taking Ky’leigh
downstairs. He took Ky’leigh, who began to cry loudly, and her bottle and her
walker and headed downstairs. Dakota called Angela to make sure it was all right
if appellant had Ky’leigh; Angela said it was okay. Less than two hours later,
around 2:15 p.m., appellant brought Ky’leigh upstairs and handed her to Dakota.
Ky’leigh was limp, she did not move, her eyes were barely open, and she was
breathing heavily. Appellant said he did not know what was wrong with her and
then walked out of the room. Dakota immediately called 911.

        Paramedics arrived at 2:30 p.m. and found Ky’leigh very lethargic and in
respiratory distress. She was immediately taken to the hospital where she went into
cardiac arrest. At the hospital and while awaiting news about Ky’leigh, appellant
told Angela’s and Dakota’s younger sister that while in the basement, he dozed
while Ky’leigh was in her walker. At some point, Ky’leigh started crying, and he
got up. He fed her a bottle on the bed and “she just looked like she went into a daze
and wasn’t breathing right.” Similarly, appellant told Dakota at the hospital that
Ky’leigh was sitting in her walker when “she started acting funny.”

         After about 90 minutes of emergency resuscitation, Ky’leigh was
pronounced dead. An autopsy was done the following day. Dr. Russell Alexander,
the medical examiner, testified that although it was very unusual for an eight-
month-old to have any bruises at all, Ky’leigh had 42 bruises on her body, 13 of
them about her head. Additionally, she had skull fractures on both sides of her
head, six recent rib fractures, and 16 older rib fractures. He opined that the older
rib fractures could have occurred between two to five weeks before her death. Also,

                                         4
       Ky’leigh’s liver and spleen were torn, which he explained would have resulted in
       significant internal bleeding. She had bruised lungs caused by a blow or squeeze
       to the chest and tearing inside both her upper and lower lips. He explained that the
       blows causing the head injuries, the internal injuries, and the rib fractures were of
       “significant force.” The injuries, however, were not due to the efforts by the
       hospital medical personnel to save her life. He added that the severity of the injuries
       observed on Ky’leigh are seen in cases of child abuse, from “a high speed car
       wreck, [or] falling from a . . . four or five story window[.]”

               Dr. Alexander testified that Ky’leigh’s death was due to all her injuries but
       some were more significant and “rapidly life threatening.” The rapidly life
       threatening injuries included the torn spleen on one side of her abdominal cavity
       and her torn liver on the other that caused internal bleeding; the broken ribs to both
       sides of her chest that would have made it difficult to breathe, and the blows to the
       head that fractured the skull on both sides. He testified that the injuries could have
       been inflicted at the “extreme” outside estimate of 12 hours before her death but
       were “more likely” inflicted within “minutes to an hour or so” before her death. He
       added that a child with her injuries “would not have been acting in a normal way”
       because of the pain and that the injuries to the liver and spleen would have resulted
       in an “immediate[] . . . change in behavior[.]” He added that the “constellation of
       injuries” had an “asphyxia component[.]” Specifically, he noted the torn upper and
       lower lips, bruising on the neck, and spots on the left eye. He testified that someone
       could have smothered her or placed their hand over her mouth and nose, and such
       asphyxiation “could render that person unconscious very, very rapidly[.]”

                After both parties had presented their evidence and arguments, the trial
       court made more than 15 pages of findings of fact. The court stated that it could
       not credit much of Angela’s testimony due to her admitted lies to hospital personnel
       when seeking medical treatment for Ky’leigh the week prior to her death. The court
       found Dakota’s testimony credible, noting that she loved Ky’leigh “very much and
       would not have harmed her.” The court found that between 11:00 a.m. and 12:30
       p.m., Ky’leigh was in Dakota’s care, sitting up and acting normally. Between 12:30
       p.m. and 2:15 p.m., while in appellant’s sole care, her physical condition rapidly
       deteriorated. Based on the evidence presented, the trial court found that Ky’leigh’s
       fatal injuries occurred during this time.

       Thereafter, on April 20, 2011, Pevia was found guilty of second-degree murder, first-

degree child abuse resulting in death, and related offenses. See ECF 8-1 at 8; ECF 8-14 at 2, ¶ 4.

On July 5, 2011, he was sentenced to a total of 60 years in prison. ECF 8-1 at 8-9.

       Pevia appealed his conviction to the Maryland Court of Special Appeals, presenting a

single question for review: “Is the evidence sufficient to establish Mr. Pevia’s guilt beyond a



                                                 5
reasonable doubt?” ECF 8-9 (Appellant’s Brief) at 4.3 In an unreported opinion filed on July 1,

2013, the Maryland Court of Special Appeals affirmed Pevia’s convictions. ECF 8-11, Pevia v.

State, No. 1132, Sept. Term 2011 (July 1, 2013).

       Pevia then filed a petition for writ of certiorari to the Maryland Court of Appeals. ECF 8-

12 at 1-10. That court denied the petition on October 21, 2013. Id. at 11. Pevia did not seek

further review in the United States Supreme Court.

       In the interim, on August 23, 2013, in the Circuit Court for Carroll County, Pevia filed a

pro se petition for post-conviction relief. See ECF 8-13. He also filed a supplemental petition,

through counsel, on October 22, 2014. ECF 8-14.4

       As supplemented, litigated, and construed, the petition alleged that: (A) trial counsel was

ineffective for (1) failing to impeach Rodney Harris, (2) failing to impeach Angela Mabe, (3)

failing to exclude prior “bad acts” evidence, (4) failing to challenge the trial court’s noncompliance

with Maryland Rule 4-246, (5) failing to file a motion for modification of sentence, and (6) based

on the cumulative effect of these errors; (B) appellate counsel was ineffective for failing to

challenge the trial court’s noncompliance with Maryland Rule 4-246; and (C) the trial court failed

to comply with Maryland Rule 4-246 when accepting Pevia’s jury trial waiver. See ECF 8-13;

ECF 8-14; ECF 8-15.

       The State court (Daniels, J.) held a hearing on the post-conviction petition on December

10, 2014. See ECF 8-1; ECF 15. The post-conviction court issued a Memorandum Opinion and



       3
         On appeal, Pevia was represented by Marc DeSimone, Jr., Assistant Public Defender, the
Office of the Maryland Public Defender, Appellate Division.
       4
         James Nichols, an Assistant Public Defender, represented Pevia, pursuant to Maryland’s
Uniform Postconviction Procedure Act, Md. Code, §§ 7-101 et seq. of the Criminal Procedure
Article. See also Md. Rule 4-401.

                                                  6
Order on July 2, 2015. ECF 8-1; ECF 8-15. It granted Pevia the right to file a belated motion for

reconsideration of sentence but otherwise denying his petition for post-conviction relief. Id.

       On August 5, 2015, Pevia filed an application in the Maryland Court of Special Appeals,

for leave to appeal the denial of post-conviction relief. ECF 8-16. He presented only two

contentions.5 First, he alleged that the post-conviction court erred in concluding that trial counsel

was not ineffective for failing to challenge the trial court’s noncompliance with Maryland Rule 4-

246. Id. at 1. Second, he claimed that the post-conviction court erroneously determined that

evidence of defendant’s prior “bad acts” did not “taint” the verdict. Id. at 2. On March 8, 2016,

the appeallate court denied Pevia’s application; the mandate issued on April 8, 2016. ECF 8-17.

       On April 23, 2016, Pevia filed his Petition in this court. ECF 1.6 He claims that there was

“inadequate evidence” to support his guilty verdict, and thus the Maryland Court of Special

Appeals erred in affirming his judgment of conviction and the post-conviction court erred in

denying relief. Id. at 18-19. In addition, Pevia contends that the post-conviction court erred in

failing to find that trial counsel rendered ineffective assistance. Id. at 19. Specifically, Pevia

claims that counsel failed “to submit evidence at trial, alert [the trial judge] of Mr. Harris [sic]

perjured testimony, properly cross examin[e] Angela Mabe of perjured testimony,” and adequately

inform the trial judge “to comply with Md. Rule 4-246.” Id.

       On November 13, 2018, Pevia filed a “Motion To Supplement And Amend Complaint.”

ECF 15. He seeks to present an additional question: “Did [the trial judge] error [sic] when he

failed to note Petitioner’s waiver of jury trial was [made] knowingly and willingly?” Id. at 1.


       5
           It does not appear that Pevia was represented at that time.
       6
          Although the Court received Pevia’s Petition on April 25, 2016, his Petition is deemed
filed as of the date he mailed it. See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a
prisoner’s submission is deemed to have been filed on the date it was deposited in the prison
mailing system); see also ECF 1-2.
                                                   7
Relying on the Maryland Court of Appeals’ decision in Valonis v. State, 431 Md. 551, 66 A.3d

661 (2013), Pevia argues that the trial court violated Maryland Rule 4-246, because it failed to find

that Pevia knowingly and voluntarily waived his right to a jury trial. Id.

                                     II.     Standard of Review

       In order for Pevia to pursue federal habeas review, he must have exhausted his right to

relief in State court. 28 U.S.C. § 2254(b)(1); Rose v. Lundy, 455 U.S. 509, 510 (1982). In

Maryland, a claim may be exhausted either on direct appeal or in post-conviction proceedings.

       To exhaust a claim on direct appeal in non-capital cases, a defendant must assert the claim

in an appeal to the Maryland Court of Special Appeals and then to the Maryland Court of Appeals

by way of a petition for a writ of certiorari. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)

(stating that exhaustion requirement is satisfied by “giv[ing] the state courts one full opportunity

to resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process”); Md. Code, §§ 12-201, 12-301 of the Courts and Judicial Proceedings

Article (“C.J.”). To exhaust a claim through post-conviction proceedings, it must be raised in a

petition filed in the circuit court and in an application for leave to appeal to the Maryland Court of

Special Appeals. See id.; Md. Code, § 7-109 of the Criminal Procedure Article (“C.P.”). If the

Court of Special Appeals denies the application, then no further review is available and the claim

is exhausted. C.J. § 12-202.

       As a further precondition to federal habeas review, a properly presented and exhausted

claim must not be procedurally defaulted. Procedural default occurs when the petitioner failed to

present the claim to the highest state court with jurisdiction to hear it, and the state courts would

now find that the petitioner cannot assert that claim. Mickens v. Taylor, 240 F.3d 348, 356 (4th

Cir. 2001); Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).



                                                  8
       Thus, any failure to raise a claim on direct appeal constitutes a procedural default that bars

presentation of the claim, unless the petitioner can demonstrate “cause and actual prejudice

resulting from the errors of which he complains,” or “actual innocence.” United States v. Pettiford,

612 F.3d 270, 280 (4th Cir. 2010) (citing United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th

Cir. 1999)); see Bousley v. United States, 523 U.S. 614, 621 (1998) (“Habeas review is an

extraordinary remedy and will not be allowed to do service for an appeal.”) (internal quotations

and citations omitted); see also Dretke v. Haley, 541 U.S. 386, 393 (2004); Reed v. Farley, 512

U.S. 339, 354 (1994) (stating that where the petitioner “failed properly to raise his claim on direct

review, the writ is available only if the petitioner establishes ‘cause’ for the waiver and shows

‘actual prejudice resulting from the alleged . . . violation.’”) (citation omitted); Murray v. Carrier,

477 U.S. 478, 485 (1986).7 Procedural default also occurs where a state court declines to consider

the merits of a claim on the basis of an adequate and independent state procedural rule. Yeatts v.

Angelone, 166 F.3d 255, 260 (4th Cir. 1999); see also Gray v. Zook, 806 F.3d 783, 798 (4th Cir.

2015) (“When a petitioner fails to comply with state procedural rules and a state court dismisses a

claim on those grounds, the claim is procedurally defaulted.”).

       To overcome a procedural default, the petitioner must demonstrate cause and prejudice, or

show that a failure to review the claim will result in a fundamental miscarriage of justice. Gray,

806 F.3d at 798. Under the “cause and prejudice” standard, the petitioner must show: (1) cause

for not raising the claim of error on direct appeal; and (2) actual prejudice from the alleged error.




       7
         Because of similarities between 28 U.S.C. § 2254 and § 2255, I sometimes cite to cases
under § 2255. Generally, in the context of a claim under 28 U.S.C. § 2255, failure to raise on
direct appeal a claim of ineffective assistance of counsel is not regarded as procedurally defaulted.
Massaro v. United States, 538 U.S. 500, 509 (2003).

                                                  9
Bousley, 523 U.S. at 622; see also Dretke, 541 U.S. at 393; Reed, 512 U.S. at 354; Frady, 456 U.S.

at 167-68.

       In order to show cause for failure to raise a claim of error on direct appeal, a petitioner

must prove that “some objective factor external to the defense such as the novelty of the claim or

a denial of effective assistance of counsel” impeded efforts to raise the issue earlier. Coleman v.

Thompson, 501 U.S. 722, 753 (1991); see also Carrier, 477 U.S. at 492 (“[C]ause . . . requires a

showing of some external impediment preventing counsel from constructing or raising the

claim.”); Mikalajunas, 186 F.3d at 493 (movant must demonstrate “something external to the

defense, such as the novelty of the claim or a denial of effective assistance of counsel”).

Additionally, the alleged error cannot simply create “a possibility of prejudice,” but must be proven

to work to the petitioner’s “actual and substantial disadvantage, infecting his entire trial with error

of constitutional dimensions.” Frady, 456 U.S. at 170 (emphasis in original). Put another way,

prejudice does not support relief from a procedural default, in the absence of a showing of cause.

Carrier, 477 U.S. at 494; Engle v. Isaac, 456 U.S. 107, 134 n.43 (1982).

       Of import here, this court may grant a petition for a writ of habeas corpus only for violations

of the Constitution or laws of the United States. 28 U.S.C. § 2254(a); see Wilson v. Corcoran, 562

U.S. 1, 1 (2010); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). In Larry v. Branker, 552 F.3d

356, 368 (4th Cir. 2009), the Court said: “[I]t is not the province of a federal habeas court to

reexamine state court determinations on state law questions. In conducting habeas review, a

federal court is limited to deciding whether a conviction violated the Constitution, laws, or treaties

of the United States.”

       “The role of a federal habeas court is to guard against extreme malfunctions in the state

criminal justice systems, not to apply de novo review of factual findings and to substitute its own



                                                  10
opinions for the determinations made on the scene by the trial judge.” Davis v. Ayala, ___ U.S.

___, 135 S. Ct. 2187, 2022 (2015) (internal marks and citations omitted). In Nicolas v. Atty. Gen.

of Maryland, 820 F.3d 124, 129 (4th Cir. 2016), the Fourth Circuit explained:

               The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)
       requires a federal court reviewing a habeas petition that has already been
       adjudicated on the merits in state court [to] give considerable deference to the state
       court decision. A federal court may not grant habeas relief unless the state court
       arrived at ‘a decision that was contrary to, or involved an unreasonable application
       of, clearly established Federal law, as determined by the Supreme Court of the
       United States,’ or ‘a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding’.

       This court “must presume that the state court’s factual findings are correct unless the

petitioner rebuts those facts by clear and convincing evidence,” and this court “cannot disturb the

state court’s ruling simply because it is incorrect; it must also be unreasonable.” Nicolas, 820 F.3d

at 129; see also Harrington v. Richter, 562 U.S. 86, 100-01 (2011); 28 U.S.C. § 2254(e)(1).

“Where the state court conducted an evidentiary hearing and explained its reasoning with some

care, it should be particularly difficult to establish clear and convincing evidence of error on the

state court’s part.” Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010). This is especially true where

the state court has “resolved issues like witness credibility, which are ‘factual determinations’ for

purposes of Section 2254(e)(1).” Id.

       For a state court’s decision to be contrary to established federal law, the state court must

have arrived at a conclusion opposite to that reached by the Supreme Court on a question of law,

or must have confronted facts that are “materially indistinguishable from a relevant Supreme

Court” case but nevertheless arrived at the opposite result. Williams v. Taylor, 529 U.S. 362, 405

(2000); see Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir. 2014); Lovitt v. True, 403 F.3d 171, 178

(4th Cir. 2005). Notably, a federal court “may not issue the writ simply because [the court]

concludes in its independent judgment that the relevant state-court decision applied established

                                                 11
federal law erroneously or incorrectly.” Lovitt, 403 F.3d at 178 (quoting Williams, 529 U.S. at

411). Rather, the state court’s application of federal law must be unreasonable, not merely

incorrect. Id.; see Barnes, 751 F.3d at 238-39 (state court’s decision is an unreasonable application

of clearly established federal law when the state court identifies the correct governing principle

but unreasonably applies that principle to the facts).

        Under section 2254(d)(2), “a state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 558 U.S. 290, 301 (2010). “[E]ven if reasonable minds reviewing the record might

disagree about the finding in question,” a federal court may not conclude that the state court

decision was based on an unreasonable determination of the facts. Id. This standard was “meant

to be” one that is “difficult to meet . . . .” Richter, 562 U.S. at 102.

                                              II. Discussion

        A. Sufficiency of the Evidence

        Pevia argues that the trial court erred in convicting him; the Maryland Court of Special

Appeals erred in upholding his convictions; and the State post-conviction court also erred. He

maintains that the evidence was insufficient to sustain the convictions. In his view, his convictions

were based “solely on circumstantial evidence.” ECF 1 at 18-19.

        According to Pevia, the evidence at trial supported “two different theories” and when there

are “multiple possibilities . . . its [sic] impossible to specifically determine which one is 100%

truth.” Id. at 18-19, 22. Although Pevia acknowledges Dr. Alexander’s testimony that it was

unlikely Ky’leigh sustained her injuries in the preceding 12 hours (id. at 14), and that Ky’leigh’s

“level of consciousness changed” while in Pevia’s care (id. at 17), Pevia maintains that his




                                                   12
conviction was unsupported because the trial judge improperly credited the testimony of the State’s

witnesses, (id. at 15).

        Respondents urge the Court to deny Pevia’s request for federal habeas relief on this basis.

See ECF 8. As to Pevia’s claim that the evidence was insufficient, Respondents assert that the

Court of Special Appeals correctly concluded that the trial court’s verdict was unassailable. Id. at

22. And, they maintain that the Court of Special Appeals’ determination was a reasonable

application of federal law. Id.

        On direct appeal, the Court of Special Appeals rejected Pevia’s claim that the evidence was

legally insufficient to sustain the verdicts. As the State puts it, ECF 8 at 20, that “ruling survives

scrutiny” under 28 U.S.C. § 2254(d), for the reasons thoroughly presented by the State appellate

court. See ECF 8-11.

        The standard of review for a sufficiency of the evidence claim on habeas corpus is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could find essential elements of crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319 (1979). This court must consider circumstantial as well as direct evidence and allow the

government the benefit of all reasonable inferences from the facts proven to the facts sought to be

established. United States v. Tresvant, 677 F.2d 1018 (4th Cir. 1982). And, the determination of

the credibility of each witness is within the sole province of the fact finder. United States v.

Saunders, 886 F.2d 56 (4th Cir. 1989); Pigford v. United States, 518 F.2d 831 (4th Cir. 1975).

        “In assessing a state prisoner’s habeas claims, we look to ‘the last reasoned decision of a

state court addressing the claim.’” Lawlor v. Zook, 909 F.3d 614, 626 (4th Cir. 2018) (quoting

Woodfolk v. Maynard, 857 F.3d 531, 544 (4th Cir. 2017) (internal quotation marks omitted)). In




                                                 13
this case, Pevia presented his sufficiency claim to the Maryland Court of Special Appeals. That

court rejected the claim, stating as follows, ECF 8-11 at 8-13:

               Appellant argues that we must reverse his convictions because the evidence
       was insufficient to establish his criminal agency. The main thread running through
       the three reasons he posits to support his argument is that the evidence did not show
       that Ky’leigh’s fatal injuries occurred while she was in his custody and care.
       Appellant’s arguments, which we shall address in turn, are meritless.

               The standard for appellate review of evidentiary sufficiency “is whether,
       after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in
       original). “That standard applies to all criminal cases, regardless of whether the
       conviction rests upon direct evidence, a mixture of direct and circumstantial, or
       circumstantial evidence alone.” Smith v. State, 415 Md. 174, 185 (2010) (citation
       omitted). “[W]hen evaluating the sufficiency of the evidence in a non-jury trial,
       the judgment of the trial court will not be set aside on the evidence unless clearly
       erroneous[.]” State v. Raines, 326 Md. 582, 589, cert. denied, 506 U.S. 945 (1992).
       See also Khalifa v. State, 382 Md. 400, 418 (2004); Md. Rule 8-131(c). This is
       because we accord deference to the factual findings of the trial judge and give due
       deference to his ability to observe the demeanor of the witnesses and to assess their
       credibility. Wiggins v. State, 324 Md. 551, 567 (1991), cert. denied, 503 U.S. 1007
       (1992); Bryant v. State, 142 Md. App. 604, 622, cert. denied, 369 Md. 179 (2002).

               Circumstantial evidence will sustain a conviction when all the facts taken
       together do not require the fact-finder to resort to speculation or mere conjecture.
       Smith, 415 Md. at 185 (citing Taylor v. State, 346 Md. 452, 458 (1997)). Although
       several cases have recited the litany that “a conviction upon circumstantial evidence
       alone is not to be sustained unless the circumstances, taken together, are
       inconsistent with any reasonable hypothesis of innocence[.]” Wilson v. State, 319
       Md. 530, 537 (1990); West v. State, 312 Md. 197, 211-12 (1988), the Court of
       Appeals has explained:

               [c]ircumstantial evidence is not like a chain which falls when its
               weakest link is broken, but is like a cable. The strength of the cable
               . . . does not depend upon one strand, but is made up of a union and
               combination of the strength of all its strands. No one wire in the
               cable that supports the suspension bridge across Niagara Falls could
               stand much weight, but when these different strands are all
               combined together, they support a structure which is capable of
               sustaining the weight of the heaviest engines and trains. We
               therefore think it is erroneous to speak of circumstantial evidence as
               depending on links, for the truth is that in cases of circumstantial



                                                14
        evidence each fact relied upon is simply considered as one of the
        strands and all of the facts relied upon should be treated as a cable.

Hebron v. State, 331 Md. 219, 227-28 (1993) (quotation marks and citations
omitted). “Where it is reasonable for a trier of fact to make an inference, we must
let them do so, as the question is not whether the [trier of fact] could have made
other inferences from the evidence or even refused to draw any inference, but
whether the inference [it] did make was supported by the evidence.” State v.
Suddith, 379 Md. 425, 447 (2004) (quotation marks and citation omitted) (brackets
in original).

        It is long settled that “[w]eighing the credibility of witnesses and resolving
any conflicts in the evidence are tasks proper for the fact finder.” State v. Stanley,
351 Md. 733, 750 (1998) (citing Binnie v. State, 321 Md. 572, 580 (1991)). A fact-
finder is free to believe part of a witness’s testimony, disbelieve other parts of a
witness’s testimony, or to completely discount a witness’s testimony. Longshore
v. State, 399 Md. 486, 499-500 (2007) (citations omitted). Accordingly,
contradictions in testimony go to the weight of the testimony and credibility of the
evidence, rather than its sufficiency, and we do not weigh the evidence or judge the
credibility of the witnesses, as that is the responsibility of the trier of fact. Stanley,
351 Md. at 750 (citing Binnie, 321 Md. at 580). See also Longshore, 399 Md. at
499-500.

         Appellant first argues that the trial court’s finding that he alone was caring
for Ky’leigh when she was fatally injured was erroneous because the finding was
inconsistent with Dr. Alexander’s testimony that the fatal injuries could have been
inflicted up to 12 hours before her death. Appellant’s argument is meritless and
ignores the standard by which we review lower court findings of facts on appeal,
i.e., in the light most favorable to the prevailing party, the State. Appellant’s
argument also ignores the import of Dr. Alexander’s testimony, as well as the
testimony of the other witnesses who observed Ky’leigh in the 12 hours preceding
the 911 call.

        Although Dr. Alexander testified that the rapidly life threatening injuries
(the torn spleen and liver, rib and skull fractures) could have been inflicted “maybe”
12 hours before her death, he testified that it was “more likely” that the injuries
were inflicted within minutes to an hour or so. Moreover, he testified that the life
threatening injuries would have brought about an “immediate” change in
Ky’leigh’s behavior, making it difficult for her to breathe, causing lethargy, and
leading to loss of consciousness. The evidence showed that it was during
appellant’s care that Ky’leigh’s condition rapidly changed. Angela testified that
Ky’leigh had slept well the previous night and there was no testimony regarding
any abnormal behavior by Ky’leigh during the night preceding her death or the
morning of her death. Dakota testified that in the morning Ky’leigh was sitting on
the bed and “[s]he was fine.” Ky’leigh was smiling and watching Harris play hand
puppets with her. Angela likewise testified that when she returned home, she found

                                           15
       Ky’leigh on Dakota’s bed, smiling. At 12:30 p.m. appellant came upstairs and took
       Ky’leigh downstairs. At 2:15, appellant brought Ky’leigh back to Dakota and said
       something was wrong with her— she was limp, not moving, breathing heavily, and
       her eyes were barely open. Accordingly, there was ample evidence that the fatal
       injuries were inflicted between 12:30 p.m. and 2:15 p.m. while Ky’leigh was in
       appellant’s sole care.

               Appellant’s second argument is that the trial court’s finding that Ky’leigh
       was in his care alone when the injuries were inflicted was erroneous because it
       rested solely on the testimony of Dakota, whose testimony the trial court erred in
       crediting. Appellant directs our attention to Dakota’s testimony that she told a
       female officer at the hospital, whose name she could not recall, that appellant was
       trying to leave. Appellant then directs our attention to the testimony of Trooper
       Shana O’Neal of the Maryland State Police, who testified that appellant was
       cooperative at the hospital and did not try to run away. There are several simple
       answers to appellant’s argument. First, it is possible that there were two female
       officers at the hospital and so there was no inconsistency between Dakota’s and
       Trooper O’Neal’s testimony. Second, even if there was an inconsistency, we pay
       great deference to the trial court’s assessment of credibility and proper resolution
       of conflicts in evidence. Third, appellant’s criminal agency did not rest solely on
       Dakota’s testimony—appellant himself admitted to two witnesses at the hospital
       that he was alone with Ky’leigh when she began to act abnormally.

                Finally, appellant argues that the trial court finding that Ky’leigh was in his
       care when the fatal injuries were inflicted was based upon the erroneous finding
       that “[a] child with this set of injuries likely could not have s[a]t up or obviously
       stand. The pain would have limited such actions.” Appellant argues that this was
       inconsistent with Dr. Alexander’s testimony that it was “possible” for Ky’leigh to
       sit up or stand up in her walker with her injuries. According to appellant, because
       it was “possible” for Ky’leigh to sit or stand up with her fatal injuries, it was
       possible that those injuries could have occurred before his care. Again, appellant
       reads the testimony of Dr. Alexander too selectively, missing its main thrust. The
       trial court’s finding that Ky’leigh “likely could not have s[a]t up or obviously stand”
       with her injuries was entirely consistent with Dr. Alexander’s testimony that while
       it was “possible that Ky’leigh could have stood or sat up, it was probably more
       likely that she would not have moved because . . . it would have been painful to
       move.”

               For the reasons set out above, we shall affirm the trial court’s judgments.

       The Court of Special Appeals’ decision was not based on an unreasonable determination

of the facts in light of the evidence presented in Pevia’s trial. As Pevia acknowledges, Dr.

Alexander testified that although he believed it was possible, he did not “think it is really likely”



                                                 16
that Ky’leigh sustained her fatal injuries in the 12-hour period preceding her time alone with Pevia.

ECF 8-3 at 39; ECF 1 at 14. Respondents correctly point out that the testimony of Dr. Alexander,

together with the witnesses who observed Ky’leigh in the 12 hours preceding the 9-1-1 call at 2:15

p.m., provided an ample foundation for the trial court’s finding that Pevia was alone with Ky’leigh

when she became limp and unresponsive. Based upon Ky’leigh’s normal behavior while she was

with Dakota, the trial court fairly concluded that Ky’leigh began to lapse into unconsciousness

within minutes of the infliction of the fatal blows, during which time she was in the sole custody

of Pevia.

       With regard to Pevia’s contention that the evidence supported “multiple possibilities,” the

Court of Special Appeals properly noted that “‘[w]here it is reasonable for a trier of fact to make

an inference, we must let them do so, as the question is not whether the [trier of fact] could have

made other inferences from the evidence or even refused to draw any inference, but whether the

inference [it] did make was supported by the evidence.’” ECF 8-11 at 10 (quoting State v. Suddith,

379 Md. 425, 447 (2004)). As previously stated, the inference made by the trial court in Pevia’s

case was supported by the evidence. And, “even if reasonable minds reviewing the record might

disagree about the finding in question,” this court may not conclude that the State court’s decision

was based on an unreasonable determination of the facts. Wood, 558 U.S. at 301.

       And, to the extent that there were any conflicts in the evidence, the trial court properly

resolved them. As the Court of Special Appeals explained, “‘[w]eighing the credibility of

witnesses and resolving any conflicts in the evidence are tasks proper for the fact finder’” and

“contradictions in testimony go to the weight of the testimony and credibility of the evidence,

rather than its sufficiency.” ECF 8-11 at 10-11 (citing Stanley, 351 Md. at 750). Because the trial

court had an evidentiary basis for finding that Ky’leigh’s injuries were inflicted between 12:30



                                                 17
and 2:15 p.m., when Ky’leigh was in Pevia’s sole custody, its finding was not clearly erroneous.

Accordingly, Pevia has not set forth a basis for relief under 28 U.S.C. § 2254(d).

       In sum, the evidence at trial was quite substantial, and not insufficient. “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” United States v. Borgos,

94 F.3d 849, 862 (4th Cir. 1996) (en banc); see also Untied States v. Rodriguez-Soriano, ___ F.3d

___, 2019 WL 3308546, at *2 (4th Cir. July 24, 2019); United States v. Kasai, 736 F. App’x 414,

415 (4th Cir. 2018); United States v. Cowden, 882 F.3d 464, 474 (4th Cir. 2018).

       B. Ineffective Assistance of Counsel

       In his Petition, Pevia claims that defense counsel was ineffective for failing “to submit

evidence at trial, alert [the trial judge] of Mr. Harris [sic] perjured testimony, properly cross

examin[e] Angela Mabe of perjured testimony” and adequately inform the trial judge “to comply

with Md. Rule 4-246.” ECF 1 at 19.

       With regard to Pevia’s contention that he received ineffective assistance of counsel,

Respondents contend that only two of those claims were exhausted in State post-conviction

proceedings; because the rest of the claims were not exhausted, they are now procedurally

defaulted. ECF 8 at 22-23. As to the exhausted claims regarding trial counsel’s alleged failure to

exclude prior “bad acts” evidence and failure to challenge the trial court’s noncompliance with

Maryland Rule 4-246, Respondents argue that counsel was not deficient and the post-conviction

court properly rejected Pevia’s claims.

       I shall review the legal standard and then address each of Pevia’s claims, in turn.

       1. The Standard for Ineffective Assistance




                                                18
       The Sixth Amendment to the Constitution guarantees a criminal defendant the effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984); see also Buck v. Davis,

____ U.S. ____, 137 S. Ct. 759, 775 (2017); United States v. Morris, 917 F.3d 818, 823 (4th Cir.

2019). Ineffective assistance of counsel is a well recognized basis for post-conviction relief. See

generally Missouri v. Frye, 566 U.S. 133 (2012); Lafler v. Cooper, 566 U.S. 156 (2012); Padilla

v. Kentucky, 559 U.S. 356 (2010).

       To mount a successful challenge based on a Sixth Amendment claim of ineffective

assistance of counsel, a petitioner must satisfy the two-pronged test set forth in Strickland, 466

U.S. at 687–88. See Williams v. Taylor, 529 U.S. 362, 390 (2000); United States v. Winbush, 922

F.3d 227, 229 (4th Cir. 2019); United States v. Carthorne, 878 F.3d 458, 465 (4th Cir. 2017);

United States v. Powell, 850 F.3d 145, 149 (4th Cir. 2017). First, the petitioner must show that

counsel’s performance was deficient. Second, the petitioner must show that he was prejudiced by

the deficient performance. Strickland, 466 U.S. at 687; see Buck, 137 S. Ct. at 775; Chaidez v.

United States, 568 U.S. 342, 348 (2013); Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000); Hill v.

Lockhart, 474 U.S. 52, 57 (1985); Winbush, 922 F.3d at 229; Powell, 850 F.3d at 149; United

States v. Rangel, 781 F.3d 736, 742 (4th Cir. 2015); United States v. Dyess, 730 F.3d 354, 361 (4th

Cir. 2013); Richardson v. Branker, 668 F.3d 128, 139 (4th Cir. 2012); United States v. Higgs, 663

F.3d 726, 735 (4th Cir. 2011); see, e.g., United States v. Baker, 719 F.3d 313, 318 (4th Cir. 2013).

       The first prong is known as the “performance prong,” which relates to professional

competence. The petitioner must demonstrate that his attorney's performance fell “below an

objective standard of reasonableness,” as measured by “prevailing professional norms.”

Strickland, 466 U.S. at 688; see Harrington v. Richter, 562 U.S. 86, 104 (2011); Powell, 850 F.3d

at 149. The central question is whether “an attorney’s representation amounted to incompetence



                                                19
under ‘prevailing professional norms,’ not whether it deviated from best practices or most common

custom.” Richter, 562 U.S. at 88 (quoting Strickland, 466 U.S. at 690).

       The Supreme Court recently reiterated that the “first prong sets a high bar.” Buck, 137 S.

Ct. at 775; see also Powell, 850 F.3d at 149. In Padilla, the Court said, 559 U.S. at 371:

“Surmounting Strickland’s high bar is never an easy task.” Notably, a “lawyer has discharged his

constitutional responsibility so long as his decisions fall within the ‘wide range of professionally

competent assistance.’” Buck, 137 S.Ct. at 775 (citation omitted). Consequently, the performance

prong is “‘difficult’” to establish. Lawrence v. Branker, 517 F.3d 700, 709 (4th Cir. 2008) (quoting

James v. Harrison, 389 F.3d 450, 457 (4th Cir. 2004)).

       To satisfy the high bar, the burden is on the petitioner to establish “‘that counsel made

errors so serious that his “counsel” was not functioning as the “counsel” guaranteed by the Sixth

Amendment.’” Richter, 562 U.S. at 88 (quoting Strickland, 466 U.S. at 687). Notably, “the

Strickland standard must be applied with scrupulous care,” Richter, 562 U.S. at 105, and “the

standard of judging counsel's representation is a most deferential one.” Id. Indeed, “[k]eenly aware

of the difficulties inherent in evaluating counsel’s performance, the Supreme Court has

admonished that courts ‘must indulge a strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance.’” Lawrence, 517 F.3d at 708 (quoting Strickland,

446 U.S. at 689); see Cullen v. Pinholster, 563 U.S. 170, 189 (2011); Richter, 562 U.S. at 104; Lee

v. Clarke, 781 F.3d 114, 122 (4th Cir. 2015).

       Second, the petitioner must show that his attorney's deficient performance “prejudiced [his]

defense.” Strickland, 466 U.S. at 687. To satisfy the “prejudice prong,” a petitioner must show that

“there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different.” Id. at 694; see also Buck, 137 S. Ct. at 776; Lafler, 566



                                                20
U.S. at 163; Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome” of the proceedings. Strickland,

466 U.S. at 687. However, a petitioner is not entitled to post-conviction relief based on prejudice

where the record establishes that it is “not reasonably likely that [the alleged error] would have

made any difference in light of all the other evidence of guilt.” Berghuis v. Thompkins, 560 U.S.

370, 390 (2010).

       A court “need not determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant as a result of the alleged deficiencies.” Id. at

697. Nor must a court address both components if one is dispositive. Jones v. Clarke, 783 F.3d

987, 991 (4th Cir. 2015). This is because failure to satisfy either prong is fatal to a petitioner's

claim. As a result, “there is no reason for a court...to address both components of the inquiry if

the defendant makes an insufficient showing on one.” Strickland, 466 U.S. at 697.

       2. Exhaustion and Procedural Default

       Although Pevia presented several claims of ineffective assistance of counsel in State post-

conviction proceedings in the Circuit Court (ECF 8-13; ECF 8-14), he presented only two in his

application to the Court of Special Appeals for leave to appeal: that trial counsel was ineffective

for (1) failing to exclude prior “bad acts” evidence and (2) failing to challenge the trial court’s

noncompliance with Maryland Rule 4-246. ECF 8-16. To the extent Pevia is now attempting to

reassert claims of ineffective assistance of counsel beyond those two contentions, such claims are

unexhausted and are procedurally defaulted.

       As explained, supra, the exhaustion requirement is satisfied by “giv[ing] the state courts

one full opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan, 526 U.S. at 845. To exhaust a claim



                                                21
through post-conviction proceedings, it must be raised in a petition filed in the Circuit Court and

in an application for leave to appeal to the Court of Special Appeals. See C.P. § 7-109. Although

Pevia raised numerous claims of ineffective assistance of counsel in his post-conviction petition

filed in the Circuit Court, he presented only two of them in his application for leave to appeal.

Therefore, he satisfied the exhaustion requirement only as to the two claims mentioned above.

       The unexhausted claims are procedurally defaulted, as Pevia failed to present them in his

application for leave to appeal and the state courts would now find that he cannot assert those

claims. See Mickens v. Taylor, 240 F.3d 348, 356 (4th Cir. 2001); accord Breard v. Pruett, 134

F.3d 615, 619 (4th Cir. 1998) (stating that a procedural default occurs when a habeas petitioner

fails to exhaust available State remedies and the court to which the petitioner would be required to

present his claims in order to meet the exhaustion requirement would now find the claims

procedurally barred (citation omitted)).

       Accordingly, I shall proceed to address only the claims that have been exhausted and not

procedurally defaulted.

       3. Merits

       As indicated, claims for relief premised on ineffective assistance of counsel are assessed

under Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. To prevail, the petitioner

must demonstrate both that his counsel’s performance was deficient, and that the deficient

performance prejudiced his defense. Id. at 687. A strong presumption of adequacy attaches to

counsel’s conduct such that a petitioner alleging ineffective assistance must show that the

proceeding was rendered fundamentally unfair due to his counsel’s errors. Id. at 689, 700. “A fair

assessment of attorney performance requires that every effort be made to eliminate the distorting




                                                22
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.” Id. at 689.

       In the context of a Strickland claim previously litigated in state court and then raised in a

federal habeas petition, a petitioner must also show that the state court’s determination was

contrary to or involved an unreasonable application of clearly established federal law, or resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence.

28 U.S.C. § 2254(d). “State court findings of fact made in the course of deciding an ineffectiveness

claim” are presumptively correct. Strickland, 446 U.S. at 698; see also 28 U.S.C. § 2254(e)(1).

The petitioner must rebut this presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1).

       In rejecting Pevia’s claim that his attorney failed to object to prior bad acts evidence, the

post-conviction court stated, ECF 8-15 at 9-11:

                Several pieces of testimony showed that the child victim was abused prior
       to the day of the incident. This included testimony from the child’s pediatrician
       who referred the family to test for shaking baby syndrome, testimony that the child
       fell off the bed several times, testimony that the child had prior injuries to her ribs
       and that some were in the process of healing, and testimony that the child had an
       injury to her shoulder or side.

               Petitioner argues that this evidence was irrelevant, but that the State
       nonetheless used it to show that the Petitioner previously abused the child, had a
       propensity to do so, and therefore was the most likely candidate to have caused the
       child’s death, which is inadmissible under Maryland Rule 5-404. Evidence of prior
       bad acts maybe admissible to show something other than propensity, but must pass
       the Faulkner test. State v. Faulkner, 314 Md. 630 (1989) (holding that to be
       admissible the other bad act must be (a) probative of another issue, (b) proven by
       clear and convincing evidence, and (c) more probative than prejudicial).

                Petitioner argues that evidence of the prior injuries to the child did not pass
       this test because it did not fall under an exception, there was no evidence that the
       Petitioner committed these acts, and it was prejudicial to the defense without being
       probative to the ultimate issue of the case. Petitioner contends that his trial counsel
       made a serious error in failing to object to this evidence, and that it was prejudicial.



                                                  23
       He argues that the judge, as fact-finder, could not help but consider this propensity
       evidence.

                It is a debatable legal argument as to whether or not the evidence would
       have been admissible in this case. The State pointed to Taylor to suggest that
       reoccurring child abuse cases may use prior abuse to show absence of mistake,
       malice, and intent. Taylor v. State, 347 Md. 363 (1997). Defense correctly points
       out that the case differs from Petitioner[’]s because identity, and not intent, were
       the issue in the instant trial; however, Taylor supported the use of this evidence
       without the issue of intent being directly raised through testimony. Id. at 374-375.
       The evidence may have been admissible in Petitioner’s case even over an objection
       by trial counsel.

               The State also points out that Petitioner had a bench trial, and the
       presumption is that when a Judge is the trier of fact he has the ability to parse out
       improper evidence and to follow the rules of evidence. Graves v. State, 298 Md.
       542, 548 (1984) (in bench trials one may determine from the trial court’s statement
       of its grounds for its decision whether trier of fact was affected by improper
       evidence).

               Failure to object to this evidence does not amount to serious attorney error,
       as it may have been admissible. Further, there was [no] prejudice to the Defendant
       because the Judge as trier of fact did not use propensity evidence in determining
       whether the Defendant committed this crime.[8]

       With regard to counsel’s failure to object to the “prior bad acts” evidence, Pevia did not

show that counsel’s trial strategy was unreasonable. As Respondents point out, the status of the

victim’s health at the time of death was a relevant fact, not evidence of a prior bad act. Pevia has

not shown how the State used this evidence in violation of Maryland Rule 5-404. Neither has he

shown that the State would not have met the admissibility requirements had a Rule 5-404 objection

been made by counsel. More important, there is no proof that this evidence contributed to the trial

court’s verdict. In the absence of proof of deficient conduct or prejudice, it was, under Strickland,

reasonable for the post-conviction court to reject Pevia’s claim.




       8
        In context and in light of the court’s disposition, it is clear that the omission of the word
“no” was a typographical error.

                                                 24
       Pevia’s other claim is predicated on Maryland Rule 4-246(b). It governs the trial court’s

procedure for accepting a criminal defendant’s waiver of his right to trial by jury. The rule

provides:

       A defendant may waive the right to a trial by jury at any time before the
       commencement of trial. The court may not accept the waiver until, after an
       examination of the defendant on the record in open court conducted by the court,
       the State’s Attorney, the attorney for the defendant, or any combination thereof, the
       court determines and announces on the record that the waiver is made knowingly
       and voluntarily.

       Pevia contends that his counsel was ineffective for failing to object to the trial court’s

noncompliance with Maryland Rule 4-246. The post-conviction court stated, ECF 8-15 at 14:

               Petitioner argued that his trial attorney should have known to object at trial.
       Additionally, his appellate counsel should have raised [the] Valonis issue on appeal
       as it would been a strong argument.

               The State pointed out that at trial Petitioner was properly advised of his right
       to a trial by jury. As a matter of timing, his attorney would not have known to
       object to the Judge’s failure to make an affirmative finding on the record.

               As for appellate counsel, it would not have been unreasonable to assume the
       issue had been waived for a failure to object at trial. Additionally, although the rule
       change that had led to Valonis [v. State, 431 Md. 551, 66 A.3d 661 (2013)] had
       been in place, Valonis itself changed how the requirements of the rule were
       interpreted. Valonis was not decided until 2013. Petitioner’s appellate brief was
       submitted in 2012, and counsel would be hard pressed to predict such an issue
       would be meritorious.

               The inability of trial counsel and appellate counsel to take advantage of the
       issue does not fall below the standard of a reasonable counsel. Both focused their
       efforts on the issues they thought would be most successful for Petitioner,
       exercising reasonable strategy.

       The post-conviction court’s rulings regarding Pevia’s ineffective assistance of counsel

claims withstand scrutiny under 28 U.S.C. § 2254(d). At a minimum, Pevia has failed to show

that his attorney’s performance was deficient. Moreover, both of his claims turn entirely on the

post-conviction court’s application of Maryland law, and the court’s conclusion that trial counsel



                                                 25
acted reasonably under prevailing Maryland law at the time of Pevia’s trial forecloses relief. See

Estelle, 502 U.S. at 67-75 (confirming that federal habeas relief is not available for errors of state

law, and that it is not the province of a habeas corpus court to reexamine a state court’s

acknowledgment of a state law issue).

       Maryland Rule 4-246(b) was amended in 2008 to make clear that the trial court must

expressly find on the record at a hearing that a defendant’s waiver is knowing and voluntary. See

Valonis v. State, 431 Md. 551, 562, 66 A.3d 661, 667 (2013). In Valonis, decided on May 20,

2013, i.e., after Pevia was sentenced, the Maryland Court of Appeals recognized that the

amendment to the Rule “ensures that an explicit determination is made and enhances our review

of what actually transpired in the trial court. In turn, the reviewing process will become more

streamlined and efficient.” Id. at 565, 66 A.3d at 669. Because a defendant maintains a

constitutional right to be tried by a jury, the amendment was intended to “provide[] further

safeguards to ensure that the decision is in actuality the defendant’s own knowing, voluntary, and

personal choice.” Id. at 563, 66 A.3d at 668. Consequently, the Valonis Court vacated the

conviction and remanded for a new trial, without reaching whether contemporaneous objection at

the waiver hearing was required to preserve the issue for appellate review.

       In ruling on Pevia’s post-conviction petition, the State court concluded that because the

Court of Appeals of Maryland had not yet made clear that counsel was required to object

contemporaneously at the time of the waiver hearing, counsel was not ineffective. ECF 8-15 at

14. The post-conviction court was not unreasonable in stating that counsel cannot be found

ineffective for failing to adhere to a requirement that did not exist at that time. Indeed, in Nalls v.

State, 437 Md. 674, 89 A.3d 1126 (2014), the Maryland Court of Appeals announced that, “[g]oing




                                                  26
forward,” failure to object contemporaneously to the trial court’s lack of findings under Rule 4-

246(b) will result in the defendant having waived the issue for future review.

       The post-conviction court’s conclusion that counsel acted reasonably under prevailing

State law at the time of Pevia’s trial forecloses relief on this claim. See Estelle, 502 U.S. at 67-68

(inquiry as to whether state court erred under state law “is no part of a federal court’s habeas review

of a state conviction”; federal court “is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States”). Moreover, the post-conviction court’s

reasoning is not contrary to or an unreasonable application of clearly established federal law. See

28 U.S.C. § 2254(d).

       Claims under Strickland’s performance prong are “evaluated in light of the available

authority at the time of counsel’s allegedly deficient performance.” Carthorne, 878 F.3d at 466.

“A lawyer does not perform deficiently by failing to raise novel arguments that are unsupported

by then-existing precedent.” Morris, 917 F.3d at 823; see United States v. Mason, 774 F.3d 824,

830 (4th Cir. 2014) (“We have consistently made clear that we do not penalize attorneys for failing

to bring novel or long-shot contentions.”). As the Court said in Morris, 917 F.3d at 823, counsel

does not fall below Strickland’s standard of reasonableness “by failing to anticipate changes in the

law, or to argue for an extension of precedent. See, e.g., United States v. Dyess, 730 F.3d 354, 363

(4th Cir. 2013); Honeycutt v. Mahoney, 698 F.2d 213, 217 (4th Cir. 1983).”

       To be sure, it is now clear that a contemporaneous objection must be lodged to preserve a

claim concerning a trial judge’s failure to make an express finding of waiver of the right to a jury

trial. But, Pevia’s counsel was not ineffective for failing to raise an objection that was not clearly

required at the time. See Kornahrens v. Evatt, 66 F.3d 1350, 1360 (4th Cir. 1995); accord Lenz v.

Washington, 444 F.3d 295, 307 (4th Cir. 2006) (stating that “the case law is clear that an attorney’s



                                                  27
assistance is not rendered ineffective because he failed to anticipate a new rule of law”). Pevia is

not entitled to habeas relief on this ground.

          C. Maryland Rule 4-246(b)

          In his Motion to Supplement and Amend, Pevia argues that the trial court erred in failing

to comply with Rule 4-246(b), because it failed to determine that his waiver of a jury trial was

made knowingly and voluntarily. ECF 15. Pevia waived the right to challenge this error because

he failed to object at the time; thus, procedural default on this basis applies here. See Nalls, 437

Md. at 685-90, 89 A.2d at 685-691. Even if Pevia’s procedural default were excused, however,

the claim itself fails to present a question of federal or constitutional law sufficient to justify habeas

relief.

          Construed most favorably to Pevia, his claim is a challenge to the sufficiency of the Rule

4-426 colloquy. However, the rule violation itself does not automatically entitle petitioner to

habeas relief. He must also demonstrate that the state rule violation infringes upon a specific

constitutional right that amounts to a “fundamental defect which inherently results in a complete

miscarriage of justice.” Hailey v. Dorsey, 580 F.2d 112, 115 (4th Cir. 1978) (internal marks and

citation omitted); Sumrall v. Simms, 230 F.3d 1354, 2000 WL 1283077, at *1 (2000) (4th Cir.

2000) (per curiam).

          At most, Pevia’s assertion is that the trial court’s failure to follow Rule 4-246(b) infringed

on his due process rights. See ECF 15. He is mistaken. Rule 4-246(b) is a procedural rule designed

to aid the appellate courts in reviewing the sufficiency of jury trial waivers. Nalls, 437 Md. at 688;

Valonis, 431 Md. at 565. It sets out the procedure for memorializing the waiver, but does not itself

vest Pevia with an independent constitutional right stemming from having his waiver




                                                   28
memorialized in a particular way. Therefore, I cannot conclude that the trial court’s alleged lack

of compliance with Rule 4-246(b) alone amounts to a violation of a constitutional right.

        Under both federal and Maryland law, a waiver of jury trial right must be voluntarily,

knowingly, and intelligently made. Johnson v. Zerbst, 304 U.S. 458, 464 (1938); see also Brady

v. United States, 397 U.S. 742, 748 (1970); United States v. Boynes, 515 F.3d 284, 286 (4th Cir.

2008) (“The constitutional imperative is this, no less and no more: the waiver must be knowing,

intelligent, and voluntary.”). Indeed, the Maryland jury trial waiver procedure is more exacting

than the federal requirement. See Md. Rule 4-246(b); Boynes, 515 F.3d at 286.

        Pevia’s right to be tried by a jury implicates the Sixth and Fourteenth Amendments of the

United States Constitution. See Field v. Sheriff of Wake Cty., N.C., 831 F.2d 530 (4th Cir. 1987).

But, Pevia “may knowingly and voluntarily waive many of the most fundamental protections

afforded by the Constitution, including . . . the right to a jury trial.” United States v. Jennings, 323

F.3d 263, 275 (4th Cir. 2003) (internal marks and citations omitted), so long as the waiver is

knowing and voluntary. Id. at 275-76. Pevia was advised on the record by his attorney of his right

to be tried by a jury and all of the concomitant rights. ECF 8-2 at 5-7. Further, he was told that

trial before the judge would essentially replace the 12 jurors with the judge alone as finder of fact.

Id. Pevia was then expressly asked whether it was his intention to waive the right to a jury and he

responded “yes.” Id.

        The record in this case does not support that Pevia’s waiver itself was constitutionally

defective. See United States v. Boynes, 515 F.3d 284, 286 (4th Cir. 2008) (“Although we reiterate

our view that it is much preferable for a district court to insure itself on the record before accepting

the defendant's jury waiver, it is not a constitutional imperative.”). Indeed, given the inflammatory

nature of the allegations, in which Pevia was accused of the murder of an eight-month-old child,



                                                  29
it was clearly a matter of trial strategy to proceed before a judge, who was arguably less likely to

be influenced or swayed by the horrific nature of the crime. Pevia’s claim fails.

                                     D. Certificate of Appealability

       Rule 11(a) of the Rules Governing Section 2254 Cases provides that the district court “must

issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

Because the accompanying Order is a final order adverse to the applicant, 28 U.S.C. § 2253(c)(1)

requires issuance of a certificate of appealability before an appeal can proceed.

       A certificate of appealability may issue if the prisoner has made a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court rejects

constitutional claims on the merits, a petitioner may satisfy the standard by demonstrating that

“reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a petition is denied on procedural

grounds, the petitioner may meet the standard by showing that reasonable jurists “would find it

debatable whether the petition states a valid claim of the denial of a constitutional right” and

“whether the district court was correct in its procedural ruling.” Id.

       Pevia has failed to satisfy this standard on any of his claims. Therefore, a certificate of

appealability shall not issue.

                                              E. Conclusion

       For the foregoing reasons, the court will grant Pevia’s Motion to Supplement and Amend

Complaint, deny his Petition for Writ of Habeas Corpus, and decline to issue a certificate of

appealability. A separate Order follows.



July 26, 2019                                                /s/
Date                                                  Ellen L. Hollander

                                                 30
     United States District Judge




31
